Title: IV. From Captain Ezekiel Porter Belden, 20 April 1780
From: Belden, Ezekiel Porter
To: Washington, George


            
              sir
              Wethersfield [Conn.] April 20th 1780
            
            It is with the greatest reluctance, I address your Excellency on a subject which I am sensible must be disagreable, & which you have been already too frequently troubled with viz. Applications to resign Commissions in the Army. For this purpose I now address your Excellency.
            since the commencement of the present Contest, I have had the honor to serve in different capacities, both in the Infantry, and Cavalry, in the service of the United States of America. A service which I reverence and esteem, & which nothing but necessity could induce me to leave.
            In October last, I had the misfortune to loose my only Brother—soon after which I informd Colo. Sheldon, that I expected I must be obliged to leave the Regiment. knowing that my Father would not be able to manage his Business, without my assistance; My Father has from the begining of the War, fill’d some Civil or Military Office, (or both) that

has, for a very considerable part of the time call’d him into the Field, or from attention to his own Business to that of the Public; which has much impaired his Estate, & must continue to, unless your Excellency is pleas’d to grant me Liberty to leave the service.
            This Application I should have made earlier, but when I mentioned my intention to Colo. Sheldon, at the close of last Campaign, he desired me to wait untill the Regiment should be fixed in Winter Quarters—In consequence of which, I went to Wethersfield before the Regiment, to prepare Stables for their reception; & afterwards by Colo. Sheldons order march’d them to Colchester: indeed the Regiment was marching from Place, to Place, for, & did not get settled in Quarters, ’till the eleventh of February. soon after which, I again intimated my intention of resigning, but was advised to wait untill the Committee from the State, & Army, should come to some agreement concerning the depreciation of the Currency; as the State of Connecticutt were determined to allow their Officers who had, or should resign, before the Settlement nothing for past services.
            I since receivd Orders to attend a Genl Court Martial to sit at Springfield on the 15th inst. which I attended ’till the 18th when I returned to this Place, with an intention of getting relieved from the Court, for the purpose of waiting on your Excellency with this request; but finding I could not be relieved, consistent with the present state of the Regiment. I thot proper (lest you should be surprised at my calling at so late an hour,) thus to make known my intention of waiting on your Excellency, with the necessary Certificates as soon as I can be dismised from the Court Martial. I am with every sentiment of esteem, and Respect. Your Excellency’s Most Obedt Servt
            
              Ezekl P. Belden Capt. 2d L. D.
            
          